Case 1:20-cr-00126-LTS Document128 Filed 10/21/20 Page 1of1

CARLA SANDERSON

 

ATTORNEY NY,NJ, SDNY, EDNY 260 MADISON AVENUE FL 22 T 646.499.3818
NEW YORK, NEW YORK 10016 F 646.499.3814
carla@carlasandersoniaw.com carlasandersonlaw.com

October 21, 2020

Via ECF

The Honorable Laura T. Swain
United States District Judge
Daniel Patrick Moynihan
United States Courthouse

500 Pearl St. MEMO ENDORSED
New York, NY 10007-1312

 

Re: United States v. Nathaniel Lugo
1:20cr-00126-LTS

Dear Judge Swain:

I represent Nathaniel Lugo in the above-referenced matter. On April 3, 2020, Mr. Lugo was
released, with the consent of the government, on a $50,000 bond signed by two co-signors and
subject to conditions including home detention with electronic monitoring, travel restricted to the
Southern and Eastern Districts of New York, surrender of all travel documents with no new
applications, Pre-trial Services supervision as directed, no contact with co-defendants unless in the
presence of counsel and drug testing and treatment as directed by Pre-trial services. Additionally, the
bond stated that Mr. Lugo will reside with his brother Jacob Lugo.

Due to a change in family circumstances, Mr. Lugo will no longer be able to reside with
Jacob Lugo and instead will be residing at an address provided to Pre-trial Services. Accordingly, I
request that the condition stating that Mr. Lugo will be residing with Jacob Lugo be removed from
his bond. I have discussed this request with the government (AUSA Adam Hobson) and Pre-trial
Services (Officer Leonthe Barrios) and they consent to this request. Additionally, I have spoken to
Tiesha Lugo who confirmed that she and her husband Alex Cintron, the suretors on Mr. Lugo’s
bond, consent to this request.

I thank Your Honor for her consideration.

The requested modification is granted. DE#124 Respectfully submitted,
resolved.

SO ORDERED. /sI

10/21/2020

. Carla Sanderson
/s/ Laura Taylor Swain, USD]
